Citation Nr: 1729768	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-35 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for iron deficiency anemia secondary to menorrhagia (claimed as anemia).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel
INTRODUCTION

The Veteran served briefly on active duty from November 3, 2009 to December 22, 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in St. Petersburg, Florida.

In September 2016, the Board remanded this issue for additional development.

In March 2017 the Veteran testified during a hearing before the undersigned Veterans Law Judge, and a transcript of that hearing is of record.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, her iron deficiency anemia disability is shown to be etiologically related to her active duty service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for an iron deficiency anemia disability have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).








REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Determinations regarding service connection are based on a review of all of the evidence in the record, including all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Where a veteran served for at least 90 days during a period of war and manifests primary anemia to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, since the Veteran in this appeal had less than 90 days of active service, having served from November 3, 2009 to December 22, 2009, the presumption does not apply to the present claim.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).
Factual Background and Analysis

The Veteran contends that she has a current anemia disability that is the result of her in-service menorrhagia.

The Veteran underwent a VA examination in August 2010.  The examiner noted that the Veteran had a diagnosis of anemia which resulted in lack of stamina, weakness and fatigue.  The Veteran reported that she got menorrhagia during basic training when she got her cycle but that it "never stopped."  The examiner opined that the Veteran's anemia was at least as likely as not caused by or a result of her menorrhagia.  The examiner noted that the Veteran was placed on limited profile on November 23, 2009 due to her anemia.  The examiner also noted that the Veteran reported that prior to the military, she had no complaints and her physical examination for enlistment was normal which included a normal gynecological examination and a normal pap smear.  Since then, her labs have shown iron deficiency anemia and the most likely etiology was her menorrhagia that started in basic training. 

Another VA examiner provided a VA addendum opinion in October 2010.  She noted that an August 2010 VA examination report provided a positive medical opinion which linked the Veteran's iron deficient anemia to menorrhagia which the examiner noted began during basic training.  However, the Veteran's service treatment records make no mention of menorrhagia.  The examiner noted that the Veteran went on active duty on November 3, 2009 and the first lab test date was November 20, 2009 which demonstrated a low hemoglobin value.  The examiner opined that based solely on the objective medical evidence of record, it was at least as likely as not that the Veteran's anemia was caused by her menorrhagia.  The examiner noted that the Veteran reported that prior to the military, she had no complaints and her physical examination for enlistment was normal which included a normal gynecological examination and a normal pap smear.  Since then, her labs have shown iron deficiency anemia.  The examiner opined that the most likely etiology was menorrhagia that started during her basic training.  The examiner noted that a June 2010 VA gynelogical treatment report stated that the Veteran had heavy bleeding problems since November 2009.
After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for an iron deficiency anemia is warranted.  

Initially, the Board notes that there is a current diagnosis of iron deficiency anemia, and the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

As noted above, the August 2010 VA examiner and October 2010 VA examiner in an addendum opinion, indicated that it was at least as likely as not that the Veteran's current iron deficiency anemia was the result of her in-service menorrhagia.  As a result, the determinative factor in this instance is whether the Veteran had in-service menorrhagia.

While the Veteran's service treatment records are negative for the described menorrhagia, the Board finds that the Veteran's assertions and statements regarding her in-service menorrhagia in this case are credible.  Additionally, the October 2010 VA examiner in her addendum opinion specifically addressed the lack of menorrhagia in the service treatment records but indicated that the Veteran's menorrhagia started during her basic training as notably, a June 2010 VA gynelogical treatment report stated that the Veteran had heavy bleeding problems since November 2009.

Therefore, the Board will resolve doubt in favor of the Veteran and find that the element of an in-service injury has been met.  

As noted above, the record also demonstrates that there is competent medical evidence of an etiological connection between the Veteran's military service and her iron deficiency anemia disability.

Significantly, these positive nexus opinions are not contradicted by any other medical evidence or opinion.  Therefore, these positive nexus opinions provide the only competent medical opinions as to the relationship between the Veteran's current iron deficiency anemia and her service.  

In sum, for the reasons and bases discussed above, reasonable doubt is resolved in favor of the Veteran, and service connection for an iron deficiency anemia disability, is warranted.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for iron deficiency anemia secondary to menorrhagia (claimed as anemia) is granted.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


